Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “said disc-shaped portion (Applicant’s x21; Figure 1, 3-7) being adapted to directly support one or more substrates on said upper zone” must be shown or the features canceled from the claims. No new matter should be entered. There is no “direct support” by the claimed disc-shaped portion (Applicant’s x21; Figure 1, 3-7) because element 603; Figure 6 for example is intervening.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tompa; Gary S. (US 7985295 B1). Tompa teaches an apparatus comprising a susceptor (36; Figure an intermediate portion (see above 112(b)) so that heat can flow by conduction from said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) to said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7); and wherein said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) and said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7), or said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7), said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7), and said intermediate portion are made entirely of a material that is a heat conductor. All of Tompa’s illustrated components are “heat conductors” because no materials are adiabatic walls. In other words, all real-world materials conduct heat and thus have thermal conductivity.
Tompa further teaches;
The susceptor (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 1, wherein said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) and/or said material that is electrically conductive suitable for being heated by electromagnetic induction (column 3; line 18), as claimed by claim 2
The susceptor (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 1 , wherein said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) and said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) and said intermediate portion are made in a single piece, as claimed by claim 3. The Examiner assumes that each individually claimed component is a single piece as taught by Tompa.
The susceptor (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 1 , wherein said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) is made in a single first piece and said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) is made in a single second piece, wherein said first and second pieces are fixed to one another, as claimed by claim 4. The Examiner assumes that each individually claimed component is a single piece as taught by Tompa.
The susceptor (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 1 , wherein said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) has a hole (5 are shown), as claimed by claim 5. 
An Epitaxial deposition reactor comprising at least one susceptor (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 1, as claimed by claim 10. Applicant’s claim requirement is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 
The Reactor (12; Figure 1) according to claim 10, comprising a first inductor (86, or 88; Figure 5; column 4; lines 35-40) adapted to directly heat said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) by electromagnetic induction and a second inductor (90; Figure 5; column 4; lines 35-40-Applicant’s 5; Figure 1) adapted to directly heat said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) by electromagnetic induction and indirectly heat said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7), as claimed by claim 11
The Reactor (12; Figure 1) according to claim 11, wherein said first inductor (86, or 88; Figure 5; column 4; lines 35-40) is flat, as claimed by claim 12
The Reactor (12; Figure 1) according to claim 11 , wherein said second inductor (90; Figure 5; column 4; lines 35-40-Applicant’s 5; Figure 1) is cylindrical or conical, as claimed by claim 13
The reactor (12; Figure 1) according to claims 11 , wherein said first and second inductors (86, 88, 90; Figure 5; column 4; lines 35-40) are adapted to be power-supplied independently, as claimed by claim 14
The reactor (12; Figure 1) according to claim 11 , wherein said first inductor (86, or 88; Figure 5; column 4; lines 35-40) adjustable through modification of its position and/or through modification of the mutual position of its turns, or wherein said second inductor adjustable through modification of its position and/or through modification of the mutual position of its turns, as claimed by claim 15
The apparatus according to claim 1, wherein the heat conductor is graphite (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7), as claimed by claim 16
An apparatus, comprising: a susceptor (36; Figure 3, 5-Applicant’s 2; Figure 3-6) comprising a disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) with an upper zone and a lower zone and a cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) with an upper zone and a lower zone, said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) directly supporting (see above drawing objection) one or more substrates on said upper zone; wherein said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) and said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) are coaxial; wherein the lower zone of said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) and the upper zone of said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) are joined together directly (interface of 32/36; Figure 5) or through an intermediate portion so that heat can flow by conduction from said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) to said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7); and wherein said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) and said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7), or said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7), said cylindrical or conical 
The apparatus according to claim 17, wherein said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) is adapted to, directly or through a disc-shaped support member (30; Figure 3), support one or more substrates on said upper zone, as claimed by claim 18
An apparatus, comprising: means for supporting (see above claim analysis for claim 1) one or more substrates on a cylindrical or conical structure (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) coaxial with the means for supporting (see above claim analysis for claim 1); wherein an upper zone of said cylindrical or conical structure (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) is joined together directly (interface of 32/36; Figure 5) or through an intermediate portion to the means for supporting (see above claim analysis for claim 1) so that heat can flow by conduction from said cylindrical or conical structure (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) to the means for supporting (see above claim analysis for claim 1); and wherein said means for supporting (see above claim analysis for claim 1) and said cylindrical or conical structure (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7), or said means for supporting (see above claim analysis for claim 1), said cylindrical or conical structure (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7), and said intermediate portion, are made entirely of a 
The susceptor (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 19, wherein the means for supporting (see above claim analysis for claim 1) comprises a susceptor (36; Figure 3, 5-Applicant’s 2; Figure 3-6) comprising a disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) with an upper zone and a lower zone, said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) being adapted to, directly or through a disc-shaped support member (30; Figure 3), support one or more substrates on said upper zone, wherein the lower zone of said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) and the upper zone of said cylindrical or conical structure (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) are joined together directly (interface of 32/36; Figure 5) or through an intermediate portion so that heat can flow by conduction from said cylindrical or conical structure (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) to said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7), as claimed by claim 20


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tompa; Gary S. (US 7985295 B1) in view of Mailho; Robert D. et al. (US 6031211 A). Tompa is discussed above. Tompa does not teach Tompa’s susceptor (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 1 , comprising a drive shaft (Applicant’s 606; Figure 6) coupled with Tompa’s cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) adapted to transmit rotary movements to Tompa’s disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) through Tompa’s cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7), as claimed by claim 6
Tompa further does not teach:
Tompa’s susceptor (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 1 , wherein Tompa’s cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) has a through hole, wherein Tompa’s disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) has a seat (not shown by Applicant’s), and comprising Tompa’s lifting device (32+30; Figure 3,5-Applicant’s 681+682) adapted to lift substrates, wherein Tompa’s lifting device (32+30; Figure 3,5-Applicant’s 681+682) comprises Tompa’s stem (32; Figure 3-Applicant’s 682; Figure 6) and Tompa’s plate (30; Figure 3-Applicant’s 681; Figure 6) fixed to one another, wherein Tompa’s stem (32; Figure 3-Applicant’s 682; Figure 6) is arranged in said through hole and adapted to slide along said through hole, wherein Tompa’s plate (30; Figure 3-Applicant’s 681; Figure 6) is arranged in said seat (not shown by Applicant’s), as claimed by claim 9
Mailho also teaches an inductively heated (column 6; lines 19-40) cylindrical or conical portion (portion 17 attached to 3; Figure 1-Applicant’s x22; Figure 1, 3-7) including Mailho’s drive shaft 
Mailho further teaches:
Mailho’s susceptor (14+ 17; Figure 1-Applicant’s 2; Figure 3-6) according to claim 1 , wherein Mailho’s cylindrical or conical portion (portion 17 attached to 3; Figure 1-Applicant’s x22; Figure 1, 3-7) has a through hole (center hole of portion 17 attached to 3; Figure 1), wherein Mailho’s disc-shaped portion (17; Figure 1-Applicant’s x21; Figure 1, 3-7) has a seat (19/14 interface; Figure 1-not shown by Applicant’s), and comprising Mailho’s lifting device (top of 19/14 interface+19; Figure 3,5-Applicant’s 681+682) adapted to lift substrates, wherein Mailho’s lifting device (top of 19/14 interface+19; Figure 3,5-Applicant’s 681+682) comprises Mailho’s stem (19; Figure 1-Applicant’s 682; Figure 6) and Mailho’s plate (see annotated prior art-Applicant’s 681; Figure 6) fixed to one another, wherein Mailho’s stem (19; Figure 1-Applicant’s 682; Figure 6) is arranged in said through hole and adapted to slide along said through hole, wherein Mailho’s plate (see annotated prior art -Applicant’s 681; Figure 6) is arranged in said seat (19/14 interface; Figure 1-not shown by Applicant’s), as claimed by claim 9
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tompa to add Mailho’s drive shaft (3; Figure 1-Applicant’s 606; Figure 6) and supporting components to Tompa’s apparatus.
drive shaft (3; Figure 1-Applicant’s 606; Figure 6) and supporting components to Tompa’s apparatus is for alternate, yet equivalent, means of averaging out “radiant heat non-uniformities” as taught by Tompa (column 3; lines 35-40) “depending on the requirements of the user” as taught by Tompa (column 3; lines 15-20).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tompa; Gary S. (US 7985295 B1) in view of  Armstrong; Keith H. et al. (US 6072163 A). Tompa is discussed above. Tompa further teaches the susceptor (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 7, wherein said disc-shaped support (30; Figure 3,5-Applicant’s 603; Figure 6) has a shaped lower edge (beveled edge shown, not numbered; Figure 3,5) or said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) has a shaped upper edge, to allow handling of said disc-shaped support (30; Figure 3,5-Applicant’s 603; Figure 6) by a tool, as claimed by claim 8. Applicant’s claim italicized claim requirement are claim requirements of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Tompa does not teach Tompa’s susceptor (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 1, also comprising a disc-shaped support (30; Figure 3,5-Applicant’s 603; Figure 6) adapted to directly support one or more substrates and rested on and in contact with said disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7), as claimed by claim 7

It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tompa to add actuating means (32; Figure 1) as taught by Armstrong.
Motivation for Tompa to add actuating means (32; Figure 1) as taught by Armstrong is for thermal management as taught by Armstrong (column 10; lines 35-50).




Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive.
Applicant states:
“
Having reviewed the Examiner's summary entered on July 7th, the undersigned generally agrees with the outcome of the interview, but notes the position taken that structure 36 in Tompa is not a susceptor, but rather a platen, per the clear teachings of Tompa. The Examiner contended it was all the same structure, but Applicant noted this is not the case, citing to specific passages of Tompa that clearly describe the platen and susceptor as independent elements.
“

Applicant states:
“
Furthermore, the undersigned noted that the platen 36 of Tompa does not support any substrates, period. The Examiner then took issue with the use of the term "indirectly," and agreed that such would remove the anticipation rejection based on Tompa. Hence, the foregoing amendment is presented, along with amendments to address the formal issues and the objection to the drawings based on claim 6.
“
In response, the Examiner again notes and emphasizes the above grouping of elements argument. Further, the Examiner’s new drawing objection also notes that “direct” support by Applicant’s claimed disc-shaped portion (38; Figure 3,5-Applicant’s x21; Figure 1, 3-7) is not shown by Applicant’s originally filed drawings. The Examiner is thus applying the guidance from Applicant’s specification and drawings for the scope of “direct” which, as shown, can include an intervening member. In this case Applicant’s 603; Figure 6; 703; Figure 7…
Applicant states:
“
With respect to claim 7, it requires "a disc-shaped support adapted to directly support one or more substrates and rested on said disc-shaped portion." The Examiner contends this is met by Tompa, 
“
In response, the Examiner cites the new grounds of rejection as necessatitated by amendment.
Applicant states:
“
Claim 10 requires: "An epitaxial deposition reactor comprising at least one susceptor according to claim 1." The Examiner contends on page 9 of the Office Action, item "vii," that this is an "intended use." This is simply not correct, as the claim positively recites a reactor including the susceptor according to claim 1. There is simply no intended use cited, and the decisions cited by the Examiner are inapposite.
“
In response, the Examiner is referring to the pre-able not the prior art identified “at least one susceptor (36; Figure 3, 5-Applicant’s 2; Figure 3-6)”.
Applicant states:
“
Claim 12 requires the first inductor is flat. The Examiner cites structures 86 or 88 in Tompa, which are plainly not flat:
“
In response, the Examiner disagrees. The cited first inductor (86, or 88; Figure 5; column 4; lines 35-40) is flat as shown and are shown as distributed on a plane.
Applicant states:

Claim 13 requires that the second inductor is cylindrical or conical. The Examiner cites to structure 90, which is neither cylindrical nor conical, as can be understood from the above figure. Thus, a prima facie rejection is lacking, and the rejection should be withdrawn for claim 13.
“
Tompa’s cylindrical or conical second inductor (90; Figure 5; column 4; lines 35-40-Applicant’s 5; Figure 1)  is indeed structured as claimed when compared to Applicant’s own Figure 1 illustration.
Applicant states:
“
As amended, claim 15 requires first inductor is adjustable through modification of its position or through modification of the mutual position of its turns, or wherein said second inductor is adapted to be adjusted adjustable through modification of its position or through modification of the mutual position of its turns. The Examiner cites to col. 4, lines 35-40 of Tompa as meeting this requirement, but this passage states no such thing:
“
Applicant’s claim is so incredibly broad that the Examiner again asserts that Tompa indeed illustrates identical structure Tompa’s first inductor (86, or 88; Figure 5; column 4; lines 35-40) adjustable through modification of its position and/or through modification of the mutual position of its turns, or wherein said second inductor (90; Figure 5; column 4; lines 35-40-Applicant’s 5; adjustable through modification of its position and/or through modification of the mutual position of its turns, as claimed by claim 15. Applicant’s “adjustable through modification of its position” literally is interpretted by the Examiner as a reposition or rearrangement of the structure’s relative spacings. In response, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Remaining arguments center on newly added claims already addressed above in the Examiner’s new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.